              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00105-MR


RAVENSAFE, LLC,                  )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                    ORDER
                                 )
                                 )
NEXUS TECHNOLOGIES, INC.,        )
EDWARD PRATHER, and DANIEL       )
CONTI,                           )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the Defendants’ Motion to Stay

Pending Resolution of Previously Filed Patent Inventorship/Ownership

Lawsuit [Doc. 16]. The Plaintiff opposes the Defendants’ Motion. [Doc. 18].

      The Defendants move for a stay of this case pending the resolution of

the   previously   filed   patent   inventorship/ownership   lawsuit,   Nexus

Technologies, Inc. v. Unlimited Power Ltd., No. 1:19-cv-00009-MR

(W.D.N.C.), which also involves the patents at issue in the present case.

      Upon consideration of the nature of the two cases, the issues

presented, and the stage of the proceedings, the Court will in the exercise of

its discretion deny the Defendants’ Motion.
     IT IS, THEREFORE, ORDERED that the Defendants’ Motion to Stay

Pending Resolution of Previously Filed Patent Inventorship/Ownership

Lawsuit [Doc. 16] is DENIED WITHOUT PREJUDICE.

     IT IS SO ORDERED.

                           Signed: August 5, 2019




                                     2
